Citation Nr: 9916213	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of an 
avulsion injury to the left thigh with fracture of the distal 
left femur.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from February 1969 to March 
1972.  

Service connection for residuals of a fracture of the left 
femur was established by rating action in March 1972.  A 
noncompensable evaluation was assigned, effective from March 
7, 1972.  The noncompensable rating remained in effect until 
August 1996, when the RO assigned an increased rating to 10 
percent, effective from March 27, 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision which 
denied an increase in the 10 percent evaluation then assigned 
for residuals of a fracture of the left femur.  A personal 
hearing before the RO was held in October 1997.  

By rating action in June 1998, the RO recharacterized the 
service-connected left leg disability as residuals of an 
avulsion injury to the left thigh with fracture of the distal 
femur, and granted an increased rating to 20 percent under DC 
5315, effective from January 9, 1997.  


REMAND

The veteran is service-connected for a left lower extremity 
disability, evaluated under the rating code for muscle 
injuries.  Specifically, the veteran is rated under 
Diagnostic Code 5315, Muscle Group XV which affects adduction 
of hip, flexion of the hip and flexion of the knee.  At VA 
examination in March 1998, the veteran was noted to have 
"1/2" medial laxity of the knee.  The RO appears to have 
considered the laxity part and parcel of the service 
connected disability.  

In evaluating the service connected disability at issue, 
consideration may be given as to whether it would be more 
advantageous to rate the veteran under the diagnostic codes 
pertaining to loss of range of motion of the knee.  In so 
doing, consideration must be given to a pertinent decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), The Court held that the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The Court remanded the case to 
the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The medical evidence of record is inadequate to 
determine, if feasible, functional loss in terms of 
additional loss of range of motion. 

Moreover, in Esteban v. Brown, 6 Vet.App. 259 (1994), it was 
determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars, and facial muscle damage.  In this case, it must be 
determined whether separate ratings may be assigned for 
possible manifestations of the service connected disability, 
including, but not limited to, scarring, knee instability, 
limitation of motion of the knee and hip or muscle injury.

Additionally, the Board notes that General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1, 1997), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Consideration must be 
given to whether a separate rating may be assigned the 
instability of the knee and the limitation of motion of the 
knee/or muscle controlling such motion.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left leg problems since 
March 1998.  Based on his response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity the 
service-connected left lower extremity 
disability.  The RO should also inform 
the veteran of the consequences of 
failing to report for any scheduled 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review and 
all indicated tests and studies should be 
accomplished.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  The orthopedic examiner should 
determine as follows:  

(a) The examiner should note the 
ranges of motion of the veteran's 
left knee and left hip.  (For VA 
purposes, normal knee flexion is to 
0 degrees and normal extension is to 
140 degrees.  Normal hip flexion is 
to 125 degrees and normal hip 
abduction is to 45 degrees.)  Also, 
tests for stability of the left knee 
should be accomplished, and any 
instability should be classified as 
mild, moderate or severe.  

(b) The examiner should note whether 
the veteran's left knee or left hip 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  Note, both 
the left knee and left hip should be 
discussed separately.

(c) The examiner should note whether 
pain significantly limits functional 
ability during flare-ups or when the 
left knee or hip is used repeatedly 
over a period of time?  (The left 
knee and hip should be discussed 
separately.)  These determinations 
must, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups under § 
4.40.  If the examiner is unable to 
make such determinations, it should 
be so indicated on the record.  

(d) The examiners should note all 
scars on the left lower extremity 
attributable to the service 
connected disability.  The size and 
location of each scar should be 
described.  With regard to each 
scar, the examiner should note 
whether the scar is poorly 
nourished, tender or painful on 
objective demonstration or whether 
any of the scars repeatedly 
ulcerate. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should review the provisions of Esteban 
v. Brown, 6 Vet. App. 259 (1994), and GC 
Opinion 23-97 (discussed above), and 
consider whether separate ratings for 
various manifestations of the veteran's 
left knee disabilities are warranted.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
of § 3.655, and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examination,  the address to which the 
notification was sent and the 
consequences for any failure to appear 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


